The appeal in this case was ordered dismissed by this Court at a recent session, upon the ground that the order from which the attempted appeal was taken was a temporary restraining order, as distinguished from a temporary injunction, and the right of appeal does not lie thereto. Lark v. Coyle, Tex. Civ. App. 260 S.W. 1107; Berry v. State, Tex. Civ. App.79 S.W.2d 891. We adhere to that holding and overrule appellants' motion for rehearing thereon.
There is another reason for dismissing the appeal. The restraining order in question is made returnable, and expires by its own terms, on November 1, 1938. As it cannot be finally disposed of in this Court in an orderly manner, after submission and before said date, the principal question will become moot before decided and the courts may not concern themselves with moot questions.
Motion denied.